DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9, 11, 12, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0213826 A1) in view of Bielefeld et al. (US 2018/0226289 A1). 
Rejection of claim 17 is included in the rejection of claim 1, since limitations of claims 11 and 17 are included in claim 1. 
Regarding claims 1, 17 and 18, Kim teaches in figures 1-88 and in related text e.g.  a semiconductor device (Fig.31B) comprising: a fin (10, 20; Fig.31B) protruding above a substrate (100);  a first metal gate structure (520; Para. 0523)  over the fin (10), wherein the first metal gate structure (520) comprises a gate dielectric layer (530; Para. 0547) over the fin (10; 530 is over the upper surface and the sidewalls of the fin 10), a first work function layer (525; Para. 0107) over and contacting the gate dielectric layer (530), an oxide layer (524; etch stop layer; different than claimed invention) over the first work function layer (525), a second work function layer (521) over the oxide layer (524), and a fill metal (523; Fig.25) over the second work function layer (521; Para. 0056); a second metal gate structure (620; Para.0523) over the fin (20) and adjacent to the first metal gate structure (520), wherein the second metal gate structure extends parallel to the first gate structure and is spaced apart from the first metal gate structure ( the second metal gate (620; Fig.32A) is spaced apart from the first metal gate structure (520; Fig.32A) as shown in X5 direction and the first gate structure and second gate structure (520 and 620) are parallel as shown in G-G and H-H direction); wherein the second metal gate structure comprises the gate dielectric layer (630) over the fin (20; 630 is over the sidewalls and the upper surface of the fin), the second work function layer (621) over and contacting the gate dielectric layer (630; electrical contact), and the fill metal (623) over the second work function layer (621), wherein the second work function layer of the first metal gate structure is thicker than the second work function layer of the second metal gate structure (521 has a thickness t51 thicker than 621 that has thickness t61; Fig.31B); and a source/drain region (550 and 650; Fig.32A) over the fin (10 and 20) and between the first metal gate structure and the second metal gate structure (between 520 and 620; Fig.32A).
Kim does not teach the etch stop layer is formed from oxide and teaches the etch stop layer can be formed of nitride. 
However, Bielefeld teaches an etch stop layer can be formed form different material including an oxide or nitride (Para .0061). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to form the etch the stop layer formed over the first work function layer from oxide material instead of nitride as taught by Bielefeld in the device of Kim since sit has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice MPEP § 2144.07.
Regarding claim 2, Kim as modified by Bielefeld does not explicitly teach the oxide layer is hydrophobic. 
However, Bielefeld teaches the oxide layer is made of silicon oxide. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to recognize the oxide layer in the device of Kim as taught by Bielefeld can be hydrophobic since a silicon oxide layer would repel water. 
	Regarding claim 3, Kim teaches in figures 1-88 and in related text e.g. the first work function layer is an n-type work function material, and the second work function layer is a p-type work function material (the transistors can be n-type; Para. 0209  or p-type transistors; Para. 0075).
Regarding claim 4, Kim teaches in figures 1-88 and in related text e.g. in the first metal gate structure and the second metal gate structure are in a same n-type device region of the semiconductor device (both can be n-type or p-type).
Regarding claim 9, Kim does not explicitly teach the second work function layer of the first metal gate structure is thicker than the second work function layer of the second metal gate structure by about 2 angstroms to about 3 angstroms.
However, Kim teaches the thickness of the first work function layer is greater than the second work function structure (t11 is greater than t21)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, the second work function layer of the first metal gate structure is thicker than the second work function layer of the second metal gate structure by about 2 angstroms to about 3 angstroms since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. See MPEP § 2144.05. 
Regarding claims 11, 12 and 15, Kim teaches in figures 1-88 and in related text e.g.  a semiconductor device (Fig.31B) comprising: a fin (10, 20; Fig.31B) protruding above a substrate (100); a first metal gate structure (520; Para. 0523)  over the fin (10), wherein the first metal gate structure (520) comprises a gate dielectric layer (530; Para. 0547) over the fin (10; 530 is over the upper surface and the sidewalls of the fin 10), a first work function layer (525; Para. 0107) over and physically contacting the gate dielectric layer (530), an oxide layer (524; etch stop layer; different than claimed invention) over the first work function layer (525), a second work function layer (521) over the oxide layer (524), and a fill metal (523; Fig.25) over the second work function layer (521; Para. 0056); a second metal gate structure (620; Para.0523) over the fin (20) and extending in parallel to the first metal gate structure (520 is in parallel to the 620 as shown in Figure 32A), wherein the second metal gate structure comprises the gate dielectric layer (630) over the fin (20; 630 is over the sidewalls and the upper surface of the fin), the second work function layer (621) over and  physically contacting the gate dielectric layer (630; the gate dielectric layer is in contact with the work function layer. The layers don’t have to be in direct physical contact; metal gates are small devices in which the layers are in physical contact either directly or indirectly; in this case the two layers are indirect physical contact), and the fill metal (623) over the second work function layer (621), wherein the second work function layer of the first metal gate structure is thicker than the second work function layer of the second metal gate structure (521 has a thickness t51 thicker than 621 that has thickness t61; Fig.31B) ; and a source/drain region (550 and 650; Fig.32A) over the fin (10 and 20) and between the first metal gate structure and the second metal gate structure (between 520 and 620; Fig.32A).
Kim does not teach the etch stop layer is formed from oxide and teaches the etch stop layer can be formed of nitride. 
However, Bielefeld teaches an etch stop layer can be formed form different material including an oxide or nitride (Para .0061). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to form the etch the stop layer formed over the first work function layer from oxide material instead of nitride as taught by Bielefeld in the device of Kim since sit has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice MPEP § 2144.07.
Claims 5-6, 13, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (3826 A1) in view of Bielefeld (6289) as applied to claim 1 above and further in view of Li (US 2018/0108745 A1). 

Regarding claims 5, 13 and 19, Kim as modified by Bielefeld does not explicitly teach the oxide layer comprise an oxide of a material of the first work function layer. Kim teaches the first work function layer can be formed from TiN. 
However, Li teaches the first work function layer can be made of Titanium silicond nitride or TiN (Para. 0054).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to form the oxide layer comprise an oxide of a material of the first work function layer as taught by Li in the device of Kim and Bielefeld since sit has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice MPEP § 2144.07.
Regarding claims 6 and 20, Kim as modified by Bielefeld and Li teaches the first work function layer comprises titanium silicon nitride (Li claim 5 above; Para. 0054), and the oxide layer comprises silicon oxide (Kim as modified by Bielefeld in claim 1 above).
Regarding claim 14, Kim teaches in figures 1-88 and in related text e.g. the first work function layer is an n-type work function material, and the second work function layer is a p-type work function material (the transistors can be n-type; Para. 0209  or p-type transistors; Para. 0075).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (3826 A1) in view of Bielefeld (6289) and Li (8745) as applied to claim 6 above and further in view of Liao et al. (US 2019/0006465 A1). 
Regarding claim 7, Kim as modified by Bielefeld and Li does not explicitly teach the second work function layer comprises aluminum-doped titanium carbide; an intensity of aluminum diffused from the second work function layer into the gate dielectric layer of the first metal gate structure, measured using X-ray fluorescence (XRF) technology, is between about 7.57 kilo counts per second (kcps) and about 7.84 kcps.
However, Liao teaches the second work function layer comprises aluminum-doped titanium carbide (Para. 0077).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to form the second work function layer comprises aluminum-doped titanium carbide as taught by Liao in the device on Kim as modified by Bielefeld and Li since sit has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice MPEP § 2144.07.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention,  to have an intensity of aluminum diffused from the second work function layer into the gate dielectric layer of the first metal gate structure, measured using X-ray fluorescence (XRF) technology, is between about 7.57 kilo counts per second (kcps) and about 7.84 kcps in the device of Kim as modified by Bielefeld, Li and Liao since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. See MPEP § 2144.05. 
Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (3826 A1) in view of Bielefeld (6289) as applied to claim 1 above and further in view of Bae et al. (US 2019/0148384 A1).
Regarding claims 10 and 16, Kim as modified by Bielefeld does not teach a first dielectric layer over the substrate around the first metal gate structure and around the second metal gate structure; a second dielectric layer over the first dielectric layer; first contact plugs extending through the second dielectric layer and electrically coupled to the first metal gate structure and the second metal gate structure; and a second contact plug extending through the first dielectric layer and the second dielectric layer, the second contact plug being electrically coupled to the source/drain region.
However, Bae teaches a first dielectric layer (110; Fig.4; Para. 0034) over the substrate around the first metal gate structure (GE) and around the second metal gate structure (GE); a second dielectric layer (120; Fig.3A; Para. 0036) over the first dielectric layer (110); first contact plugs (MP; Para. 0045) extending through the second dielectric layer (130) and electrically coupled to the first metal gate structure (GE) and the second metal gate structure (GE); and a second contact plug (AC; Para. 0038) extending through the first dielectric layer (110) and the second dielectric layer (120), the second contact plug being electrically coupled to the source/drain region (SD1 and SD2; Fig.3C; Para. 0038).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to have a a first dielectric layer over the substrate around the first metal gate structure and around the second metal gate structure; a second dielectric layer over the first dielectric layer; first contact plugs extending through the second dielectric layer and electrically coupled to the first metal gate structure and the second metal gate structure; and a second contact plug extending through the first dielectric layer and the second dielectric layer, the second contact plug being electrically coupled to the source/drain region as taught by Bae in the device of Kim as modified by Bielefeld for the purpose of having a highly integrated and multi stack structure.  
Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
(1) Applicant’s Argument: 
“…However, as shown in Figure 31B and stated in [0523] of Kim, the asserted first metal gate structure 520 is in direct contact with the asserted second metal gate structure 620, instead of being "spaced apart from" the asserted second metal gate structure 620 as recited in claim 1. Bielefeld fails to cure the above described deficiencies of Kim. As such, the combination of Kim and Bielefeld fails to achieve all of the features of claim 1.”
“…However, for reasons similar to those discussed above in response to the rejection of claim 1, the combination of Kim and Bielefeld fails to achieve all of the features of claim 17. Therefore, claim 17 is allowable over the cited references, and Applicant respectfully requests withdrawal of the rejection of claim 17.”
(1) Examiner’s Response: 
Examiner respectfully disagree with the applicant’s argument for the following reason: 
The prior art reference Kim teaches in Figure 32A the cross-section view of Figure 30 that first gate (520) and the second gate (620) can be spaced apart and parallel to each other at the X5 axis or G-G/H-H axis of Figure 30 (Para.0594). At the following axis the two gates are spaced apart and layer 190 is formed between the two gates. For at the least the following reason the new limitation does not overcome the prior art reference. 
Hence, the rejection of claim 1 and 17 under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0213826 A1) in view of Bielefeld et al. (US 2018/0226289 A1) is deemed proper and maintained. 
(2) Applicant’s Argument: 
“…However, as shown in Figure 31B, the asserted second work function layer 621 is separated from the asserted gate dielectric material 630 by sixth etch-stop layer 624 and by fifth lower conductive layer 625. Therefore, the asserted second work function layer 621 is not "physically contacting" the asserted gate dielectric material 630 as recited in claim 11. Bielefeld fails to cure the above described deficiencies of Kim. As such, the combination of Kim and Bielefeld fails to achieve all of the features of claim 11…” 
(2) Examiner’s Response: 
Examiner respectfully disagree with the applicant’s argument for the following reasons: 
The prior art reference Kim teaches the gate dielectric layer (630; Fig.30-34) is in contact with the work function layer (621; Fig.32A); The layers don’t have to be in direct physical contact; metal gates are small devices in which the layers are in physical contact either directly or indirectly; in this case the two layers are indirect physical contact. 
However, to further show that the layers can be in direct physical contact. Kim teaches in Figure 34 that the gate dielectric layer (630) can be in direct physical contact with the work function layer (621). 
The prior art reference Kim teaches that the two layers can be in direct physical contact or indirect physical contact.  For at the least the following reason the new limitation does not overcome the prior art reference. 
Hence, the rejection of claim 1 and 17 under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0213826 A1) in view of Bielefeld et al. (US 2018/0226289 A1) is deemed proper and maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mounir S Amer whose telephone number is (571)270-3683. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mounir S Amer/            Primary Examiner, Art Unit 2894